By the terms of the contract, the defendant was to pay the plaintiff the sum advanced for the horse, with interest, when the horse was sold by agreement. Whether a refusal or neglect to sell when there was a reasonable opportunity for a sale and the plaintiff requested one to be made, would be a breach of the contract entitling the plaintiff to an action, need not be considered, for no such state of facts appears. When opportunities for a sale occurred the plaintiff, at the solicitation of the defendant, consented that it should be deferred. Although the plaintiff did not agree to the sale of 1890, he has ratified it by bringing this action. The plaintiff's cause of action in respect to this matter did not accrue until the sale, and as the action was begun within six years thereafterward, *Page 87 
it is not barred by the statute of limitations. P. S., c. 217, s. 3.
The charge of August 3, 1872, for $32.50, was not payable at a specified time. The plaintiff might have brought an action upon it at any time after the date of the agreement. It was therefore barred by the statute of limitations when this action was begun. Odlin v. Greenleaf, 3 N.H. 270.
The judgment should be modified to conform to these views.
Exception sustained.
CLARK, J., did not sit: the others concurred.